— In an action to recover damages for dental and medical malpractice, the defendants Norman Snyder, Jonathan Kameros and Stanley H. Warmund appeal from a judgment of the Supreme Court, Queens County (Leviss, J.), entered February 19, 1987, which, upon a jury verdict, is in favor of the plaintiffs and against them in the principal amount of $575,000.
Ordered that the judgment is affirmed, with one bill of costs.
On the record before us, it cannot be said that the jury verdict was against the weight of the evidence. A jury verdict will not be set aside on this ground unless the jury could not have reached the verdict by any fair interpretation of the evidence (Cohen v Hallmark Cards, 45 NY2d 493, 499; Nicastro v Park, 113 AD2d 129, 134).
We have reviewed the appellants’ remaining contentions, including the claim that the verdict was excessive, and find them to be without merit. Mangano, J. P., Brown, Lawrence and Harwood, JJ., concur.